52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Kenneth Doyle HUGHES, Appellant.United States of America, Appellee,v.Vicki Haren, Appellant.
No. 93-2864, 93-3379
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 10, 1995Filed:  Apr. 25, 1995

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In these consolidated appeals, Kenneth Doyle Hughes and Vicki Haren each appeal the district court's1 denials of their 28 U.S.C. Sec. 2255 motions.  Having carefully reviewed the record for each appeal and the parties' briefs, we affirm for the reasons stated in the magistrate judge's thorough and well-reasoned reports and recommendations, which were adopted by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas, adopting the reports and recommendations of the Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas